UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 14-4280


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

RENAULD SYLVESTER CURTIS,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh. W. Earl Britt, Senior
District Judge. (5:04-cr-00050-BR-1)


Submitted:   September 26, 2014           Decided:   October 16, 2014


Before NIEMEYER, KING, and DIAZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Thomas P. McNamara, Federal Public Defender, Stephen C. Gordon,
Assistant Federal Public Defender, Raleigh, North Carolina, for
Appellant.   Thomas G. Walker, United States Attorney, Jennifer
P. May-Parker, Phillip A. Rubin, Assistant United States
Attorneys, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Renauld Sylvester Curtis appeals the district court’s

judgment revoking his supervised release and sentencing him to

eighteen       months’      imprisonment.                 Curtis     contends     that    his

sentence    is    both      procedurally            and    substantively        unreasonable

because the court considered an impermissible sentencing factor.

Because Curtis did not raise this issue in the district court,

review is for plain error.                United States v. Webb, 738 F.3d 638,

640 (4th Cir. 2013).           Under plain error review, Curtis must show

that (1) the court erred, (2) the error was clear and obvious,

and (3) the error affected his substantial rights.                              Id. at 640-

41.     Even if Curtis meets his burden, we retain discretion to

recognize      the     error      and    will       deny    relief    unless      the    error

“seriously        affect[s]         the        fairness,       integrity         or     public

reputation       of    judicial      proceedings.”             Id.    at   641    (internal

quotation marks omitted).               Finding no error, we affirm.

               “A district court has broad discretion when imposing a

sentence upon revocation of supervised release.”                           Webb, 738 F.3d

at 640.     We will affirm a sentence imposed after revocation of

supervised       release     if    it     is    within      the    applicable      statutory

maximum    and        not   “plainly       unreasonable.”             United     States    v.

Crudup,    461    F.3d      433,    438       (4th   Cir.    2006).        In    determining

whether    a     revocation        sentence         is    plainly    unreasonable,        this

court     first        assesses         the     sentence       for     unreasonableness,

                                                2
following the procedural and substantive considerations that are

at issue during its review of original sentences.                            Id. at 438-

39.     In    this      initial     inquiry,    we    take      a    more    “deferential

appellate posture concerning issues of fact and the exercise of

discretion than reasonableness review for guidelines sentences.”

United States           v. Moulden, 478 F.3d 652, 656 (4th Cir. 2007)

(internal quotation marks omitted).

              In exercising its discretion, the district court “is

guided by the Chapter Seven policy statements in the federal

Guidelines manual, as well as the statutory factors applicable

to revocation sentences under 18 U.S.C. §§ 3553(a), 3583(e).”

Webb,   738      F.3d    at   641.       “Chapter     Seven      instructs       that,    in

fashioning       a     revocation    sentence,       ‘the      court    should     sanction

primarily the defendant’s breach of trust, while taking into

account, to a limited degree, the seriousness of the underlying

violation        and    the   criminal    history         of   the    violator.’”        Id.

(quoting U.S. Sentencing Guidelines Manual ch. 7, pt. A(3)(b)

(2012)).      In determining the length of a sentence imposed upon

revocation       of     supervised    release,       18    U.S.C.      § 3583(e)    (2012)

requires     a    sentencing      court    to   consider        all    but   two    of   the

factors listed in 18 U.S.C. § 3553(a).                          One of the excluded

factors is the need for the sentence “to reflect the seriousness

of the offense, to promote respect for the law, and to provide



                                            3
just punishment for the offense.”                          18 U.S.C. § 3553(a)(2)(A),

Crudup, 461 F.3d at 439.

               A         supervised        release         revocation             sentence       is

procedurally             reasonable        if     the      district             court    properly

calculates the Guidelines’ Chapter 7 advisory policy statement

range and explains the sentence adequately after considering the

policy statements and the 18 U.S.C. § 3553(a) factors it is

permitted to consider in a supervised release revocation case.

18 U.S.C. § 3583(e) (2012); United States v. Thompson, 595 F.3d

544, 547 (4th Cir. 2010); Crudup, 461 F.3d at 439.                                 A revocation

sentence       is     substantively            reasonable        if      the    district      court

states    a        proper       basis    for     concluding          the    defendant        should

receive    the       sentence         imposed,        up   to    the       statutory     maximum.

Crudup,       461     F.3d       at     440.      Only      if       a    sentence      is    found

procedurally or substantively unreasonable will we “then decide

whether the sentence is plainly unreasonable.”                                  Id. at 439.       A

sentence is plainly unreasonable if it is clearly or obviously

unreasonable.            Id.

               We        have      recognized          that       “[a]lthough           § 3583(e)

enumerates the factors a district court should consider when

formulating          a     revocation          sentence,        it       does    not    expressly

prohibit a court from referencing other relevant factors omitted

from the statute.”               Webb, 738 F.3d at 641.                    As long as a court

does     not       base     a    revocation       sentence           predominately       on    the

                                                  4
§ 3553(a)(2)(A) factors, “mere reference to such considerations

does not render a revocation sentence procedurally unreasonable

when   those     factors     are    relevant    to,     and    considered      in

conjunction with, the enumerated § 3553(a) factors.”                     Id. at

642.

            We   conclude    that      the   district   court    imposed      the

eighteen month sentence predominately on permitted factors and

referenced “respect for the law” in conjunction with the need to

sanction Curtis for his breach of trust and to deter him and

others from violating conditions of release in the future.                    See

Webb, 738 F.3d at 642 (references to omitted sentencing factors

were related to references to permissible sentencing factors).

Accordingly, we find no procedural or substantive error with the

sentence.      Even if there was error, Curtis has not shown that

the district court would have imposed a sentence below the low

end of the Chapter Seven Guidelines sentence.

            We affirm the district court’s judgment.                 We dispense

with oral argument because the facts and legal contentions are

adequately     presented    in   the   materials   before     this    court   and

argument would not aid the decisional process.

                                                                        AFFIRMED




                                        5